Case 1:18-cv-00508-DBH Document 34 Filed 05/08/20 Page 1 of 2          PageID #: 131



                      UNITED STATES DISTRICT COURT

                               DISTRICT OF MAINE


 ANDREW FRANCO,                             )
                                            )
                          PETITIONER        )
                                            )
 V.                                         )      CIVIL NO. 1:18-CV-508-DBH
                                            )
 STATE OF MAINE,                            )
                                            )
                          RESPONDENT        )


               ORDER AFFIRMING RECOMMENDED DECISION
                      OF THE MAGISTRATE JUDGE


      On August 7, 2019, the United States Magistrate Judge filed with the

court, with a copy to the parties, his Recommended Decision on 28 U.S.C. § 2254

Petition. At the petitioner’s request, several extensions of time to file an objection

were granted. A court mailing to the petitioner establishing a new filing deadline

was returned as undeliverable on March 23, 2020. The Maine Attorney General’s

office provided a new address for the petitioner and the mailing was re-sent on

April 16, 2020, and has not been returned. The extended time within which to

file an objection expired on May 4, 2020. No objection has been filed. The

Magistrate Judge notified the parties that failure to object would waive their right

to de novo review and appeal.

      I have reviewed and considered the Recommended Decision, together with

the entire record. I note and correct a date error on page 4 of the Recommended

Decision.   The last sentence in the carry-over paragraph should read: “That

period expired on October 6, 2015, making Petitioner’s judgment final on
Case 1:18-cv-00508-DBH Document 34 Filed 05/08/20 Page 2 of 2      PageID #: 132



October 7, 2015.”    I have made a de novo determination of all matters

adjudicated   by   the   Recommended     Decision;   and   I   concur   with   the

recommendations of the United States Magistrate Judge for the reasons set forth

in the Recommended Decision, and determine that no further proceeding is

necessary.

      It is therefore Ordered that the Recommended Decision of the Magistrate

Judge is hereby ADOPTED. An evidentiary hearing is not warranted under Rule

8 of the Rules Governing Section 2254 Cases. The Petitioner’s petition for habeas

relief under 28 U.S.C. § 2254 is DISMISSED. I DENY a certificate of appealability

pursuant to Rule 11 of the Rules Governing Section 2254 Cases because there

is no substantial showing of the denial of a constitutional right within the

meaning of 28 U.S.C. § 2253(c)(2).

      SO ORDERED.

      DATED THIS 8TH DAY OF MAY, 2020

                                           /S/D. BROCK HORNBY
                                           D. BROCK HORNBY
                                           UNITED STATES DISTRICT JUDGE




                                                                                 2
